Citation Nr: 0612906	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
shoulder disorder.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a right shoulder disorder prior to March 8, 2004. 

3.  Entitlement to an initial rating in excess of 20 percent 
for a right shoulder disorder on and after March 8, 2004.

4.  Entitlement to an initial rating in excess of 10 percent 
for dyshidrosis of the hands.  

5.  Entitlement to an initial compensable rating for 
dermatitis of the right knee. 

6.  Entitlement to an initial compensable rating for tinea 
pedis with eczematization of the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to April 
2000.  His DD Form 214 shows 1 year, 4 months and 30 days 
prior active service, with prior service in the National 
Guard shown in the records.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
San Juan, Puerto Rico, which granted service connection for 
the enumerated disorders.  The veteran appealed the initial 
ratings assigned for these disorders.  While the appeal was 
pending, the RO granted a 10 percent rating for the right 
shoulder disorder which had been initially assigned a 
noncompensable rating, and effective March 8, 2004, assigned 
a staged rating of 20 percent for the right shoulder.  The 
issues have been characterized to reflect this staged rating 
which remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

This matter was remanded in December 2005 by the Board for 
the purpose of scheduling a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing).  This remand 
erroneously listed the effective date of the 20 percent 
rating for the right shoulder disorder as May 1, 2000.  The 
correct effective date for the 20 percent rating for the 
right shoulder disorder is March 8, 2004.  In February 2006 
the veteran withdrew his request for a Travel Board hearing 
and the case was returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's left shoulder disability is manifested by 
subjective complaints of occasional pain but with no 
objective findings of loss of motion, recurrent dislocation, 
or nonunion of the clavicle or scapula, without loose 
movement or malunion of the clavicle or scapula.

2.  Prior to March 8, 2004, the veteran's right shoulder 
disability was manifested by X-ray findings of arthritis, 
with subjective complaints occasional pain but with no 
objective findings of loss of motion, recurrent dislocation, 
or nonunion of the clavicle or scapula, without loose 
movement or malunion of the clavicle or scapula.

3.  The veteran's right shoulder disability is currently 
manifested by subjective complaints of pain with objective 
findings of loss of motion to 90 degrees flexion/abduction, 
but with no evidence of motion limited to halfway between the 
side and shoulder, recurrent dislocation, or nonunion of the 
clavicle or scapula, without loose movement or malunion of 
the clavicle or scapula.

4.  The veteran's dyshydrosis of the hands is manifested by 
findings productive of no more than exfoliation, exudation or 
itching involving an exposed surface or extensive area, with 
no evidence of extensive lesions, constant itching or marked 
disfigurement from either condition.  Nor is it shown to be 
affecting 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas affected, or to require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 
12-month period.

5.  The veteran's right knee dermatitis is manifested by 
findings productive of no evidence of exfoliation, itching or 
exudation affecting an exposed area.  Nor does this condition 
affect 5 percent of the veteran's body nor is there evidence 
of intermittent therapy with corticosteroids or other 
immunosuppressive drugs for less than six weeks during the 
past year.  

6.  The veteran's tinea pedis is manifested by findings 
productive of no more than exfoliation, exudation or itching 
involving an exposed surface or extensive area, with no 
evidence of extensive lesions, constant itching or marked 
disfigurement from either condition.  Nor are they shown to 
be affecting 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas affected, or to require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a left 
shoulder disorder have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5201, 5202, 5203 (2005).

2.  The criteria for an initial rating in excess of 10 
percent disabling for a right shoulder disorder have not been 
met prior to March 8, 2004.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5003, 5201, 5202, 5203 (2005).

3.  The criteria for a rating in excess of 20 percent 
disabling on and after March 8, 2004 for a right shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5003, 5201, 5202, 5203 (2005).

4.  The criteria for an initial rating in excess of 10 
percent disabling for 
service-connected dyshydrosis has not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic 
Codes 7806 (2001); 7806 (2005).  

5.  The criteria for a compensable evaluation for service-
connected right knee dermatitis has not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.118, 
Diagnostic Codes 7806, 7816 (2001), 7806, 7816 (2005).

6.  The criteria for an initial 10 percent rating for 
service-connected tinea pedis with eczematization has been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806 
(2001), 7816 ( 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection for these disabilities was received in May 2000.  
A duty to assist letter addressing the service connection 
claim was issued prior to the February 2002 rating decision 
that granted service connection for these claimed 
disabilities.  After granting service connection for these 
disabilities in February 2002, the RO provided initial notice 
of the provisions of the duty to assist as pertaining to 
entitlement to an increased initial rating in the April 2003 
statement of the case, which included notice of the 
requirements to an increased rating, of the reasons for the 
denial of his claims, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim.  The duty to assist letter, the 
statement of the case and the supplemental statement of the 
case issued in June 2004 specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claims so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent examination 
reports of March 2004 provides a current assessment of the 
veteran's condition based on examination of the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date.  However, since an increased initial rating 
is being denied for both shoulder disorders, the dyshydrosis 
and the right knee dermatitis, the failure to send such a 
letter is harmless error.  Regarding the grant of an 
increased initial rating for the tinea pedis, any deficiency 
will be addressed by the RO.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. at 186-87; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(harmless error).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2005).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2005).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2005).

A.  Shoulder Disabilities (Right and Left)

The veteran filed his claim for service connection in May 
2000.  Service connection for a bilateral shoulder disability 
was granted by a February 2002 rating decision which assigned 
noncompensable ratings for both disabilities.  While the 
appeal was pending the RO in a June 2004 rating assigned an 
initial 10 percent rating for the right shoulder disorder 
prior to March 8, 2004 and a 20 percent rating thereafter.  
The noncompensable rating has remained in effect for the left 
shoulder disorder.  

The veteran's bilateral shoulder disabilities are currently 
evaluated under the Diagnostic Code 5201, governing loss of 
motion.  The RO has also considered the criteria for 
degenerative arthritis. 

Degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  Diagnostic Code 5003.  
Diagnostic Code 5003 notes that in the absence of limitation 
of motion, rate as below:  20 percent with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations; 
and 10 percent with x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  Note 
(1) under the Diagnostic Code 5003 states that the 20 percent 
and 10 percent ratings based on x-ray findings, above, will 
not be combined with ratings based on limitation of motion.

Under Diagnostic Code 5201, limitation of motion of the arm 
at shoulder level warrants a 20 percent evaluation.  
Limitation of motion of the major arm midway between the side 
and the shoulder warrants a 30 percent evaluation. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2005).

Other pertinent Diagnostic Codes in evaluating the veteran's 
claim are as follows. Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5202, (impairment of the humerus), a 20 percent 
evaluation is warranted for recurrent dislocations at the 
scapulohumeral joint, with frequent episodes and guarding of 
the arm movements of the minor arm; recurrent dislocations at 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level; or malunion 
of the humerus with marked deformity of the minor arm or 
moderate deformity.  A 40 percent evaluation is warranted for 
a fibrous union of the humerus.  

Under 38 U.S.C.A. § 4.71a, Diagnostic Code 5203, a 10 percent 
evaluation is warranted for nonunion of the clavicle or 
scapula, without loose movement or malunion of the clavicle 
or scapula.  A 20 percent evaluation is warranted for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula, with loose movement.  These evaluations 
are the same for either the major or minor arm.

The Board finds that the medical evidence does not support an 
evaluation in excess of 20 percent for the veteran's right 
shoulder disability as of March 8, 2004.  The evidence also 
does not support an initial rating for the right shoulder 
disability in excess of 10 percent disabling prior to that 
date.  The evidence also does not support an initial 
compensable rating for the left shoulder disability.  

Bilateral shoulder problems were shown in the service medical 
records, with complaints of right shoulder pains shown in the 
late 1980's and early 1990's.  He was initially assessed with 
right shoulder capsulitis in September 1993, but then a 
February 1994 x-ray showed degenerative changes of the 
acromioclavicular (AC) joint.  Regarding the left shoulder, 
he was seen in 1998 for complaints of left shoulder pain and 
was assessed with biomechanical impingement syndrome of the 
left shoulder in July 1998.  He was treated with physical 
therapy.  There were no x-rays of the left shoulder in the 
service medical records.

VA medical records from 2001 reflect treatment for shoulder 
complaints.  In January 2001, he was seen for an evaluation 
of complaints of numbness and pain in both shoulders with a 
history of being seen by physical therapy and steroid 
injection without improvement.  His shoulders had full range 
of motion.  He was assessed with impingement syndrome of the 
shoulders.  

The report of a December 2001 VA general medical examination 
noted evidence of calcified shoulder tendonitis and 
complaints of pain in his shoulders.  He was assessed with 
calcified tendonitis, but it was not described which shoulder 
was affected.  He was also assessed with myalgia of the 
shoulder regions.  The specific VA joints examination also 
from December 2001 revealed no complaints of pain on the 
shoulders.  Upon moving both arms backwards, he had on 
palpation, a moderate muscle pain on the anterior aspect of 
the shoulders, with no other complaints.  He was not taking 
any painkillers and he did not have any emergency room 
treatment for shoulder pain.  Inactivity precipitated pain 
and limitation of motion and exercises alleviated pain.  He 
indicated that although he suffered chronic pain, he still 
played basketball and had no severe acute attacks.  He denied 
surgery and had no episodes of dislocation or recurrent 
subluxation of the shoulder joints.  There were no 
constitutional symptoms from inflammatory arthritis.  He was 
unemployed since 1998, but had never filed for Worker's 
Compensation for shoulder problems.  He could not use a 
shovel and had difficulty sleeping on his shoulders.  

Range of motion of the right shoulder, active and passive 
flexion and abduction were 130 degrees.  Internal rotation 
was 60 degrees, and external rotation was 90 degrees.  There 
was no pain on motion.  Range of motion of the left shoulder, 
active and passive flexion and abduction were 120 degrees.  
Internal rotation was 60 degrees, and external rotation was 
90 degrees.  There was no pain on motion.  These ranges of 
motion for both shoulders fell in the noncompensable range 
under Diagnostic Code 5201.  

There was no objective evidence of painful motion, edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement or guarding of movement of both shoulders.  He had 
non disabling tenderness to palpation on both shoulders 
bursa.  He was diagnosed with calcific tendonitis, right 
shoulder by x-rays of October 2001 and left calcific 
tendonitis and right chronic tendonitis by x-rays from 
December 1994.  Also diagnosed was bilateral shoulder 
bursitis.  

Findings from the January 2001 record and December 2001 VA 
examination reports do not reflect entitlement to increased 
initial ratings for either shoulder based on loss of motion 
(Diagnostic Code 5201), nor under any other potentially 
pertinent diagnostic codes of 5202 or 5203 as there was not 
evidence of either recurrent dislocation or nonunion of the 
clavicle or scapula, without loose movement or malunion of 
the clavicle or scapula.  The 10 percent initial rating for 
the right shoulder was warranted based on the x-ray evidence 
of involvement of two or more major joints shown from the 
February 1994 x-ray in the service medical records.  As the 
left shoulder did not have such x-ray evidence of arthritis, 
the Diagnostic Code 5003 does not apply and he is not 
entitled to the initial compensable rating for the left 
shoulder based on arthritis.  

In October 2002 the veteran was seen for complaints of 
shoulder pain, localized at the deltoid area and said he 
could not raise his shoulders.  He was able to raise his 
shoulders up to his head and backward.  There was mild 
internal rotation discomfort.  X-ray of the right shoulder 
revealed calcific tendonitis.  The assessment was tendonitis 
of the shoulders.  He was prescribed a Percogesic for pain.  
Findings from this report continue to show his range of 
motion for both shoulders to still be within a noncompensable 
range and again there are no findings consistent with 
recurrent dislocation, nonunion of the clavicle or scapula, 
without loose movement or malunion of the clavicle or 
scapula, which would warrant a higher rating under the other 
Diagnostic Codes.  There is no basis from this record for an 
initial rating in excess of 10 percent for the right shoulder 
disorder with arthritis or for a compensable initial rating 
for the left shoulder disorder without arthritis.  

The veteran testified at his November 2003 RO hearing that 
his service-connected bilateral shoulder disorders have 
worsened.  He testified that he has intense pain when he puts 
his shoulders in certain positions, but admitted to being 
able to move both his arms in all directions.  However, he 
was unable to hold his arms up for any length of time.  He 
indicated that he could move them outwards with no problem.  
He did indicate that activities such as holding up a machine 
for pruning bushes caused him pain.  He testified that he was 
unable to swim or play ball.  He treated his shoulder pain 
with external pain rubs.  He testified that he had treated 
his shoulder at the VA, with no private treatment.  Again 
this testimony does not reflect that a compensable rating is 
warranted based on loss of motion, as he admitted being able 
to move them in all directions. 

The report of a March 2004 VA examination of both shoulders 
included claims file review and examination of the veteran.  
He was noted to have calcific tendonitis of the left shoulder 
shown on x-ray and magnetic resonance imaging (MRI) as early 
as December 1994, with chronic tendonitis on the right.  His 
subjective complaints of an on and off moderate pain 
localized on the shoulder joints, which were described as 
being inside the joints.  No other complaints were made about 
the shoulders.  He denied using any pain killer for pain in 
either shoulder.  He indicated that he was told by his doctor 
to continue with stretching exercises taught by the physical 
therapy department.  Shoulder pain bilaterally was 
precipitated by using a trimmer and lifting heavy objects and 
stretching and home exercise program alleviated his pain.  
During the past year, he referred acute bouts of flare ups of 
bilateral shoulder pain which functionally impaired him for 
five to ten minutes upon sleeping or watching TV and he would 
then stretch his shoulders.  He denied any history of 
surgeries to his shoulders.  There were no episodes of 
dislocation, or recurrent subluxation during the past year.  
There were no constitutional symptoms of inflammatory 
arthritis.  He was noted to have been retired since 2000 and 
was not working.  He indicated that his bilateral shoulder 
condition prevented him from swimming, playing baseball or 
using a trimmer.  He was right handed.  

Range of motion of the right shoulder, active and passive 
flexion and abduction were 90 degrees.  Internal rotation was 
60 degrees, external rotation was 90 degrees and extension 
was 40 degrees.  There was no pain on motion.  This is the 
first time in which his motion was limited to a compensable 
degree, which warrants 20 percent disabling under Diagnostic 
Code 5201.  However it does not show the arm to be limited to 
midway between the side and shoulder, thus the next higher 
rating of 30 percent is not indicated for loss of motion. 

Range of motion of the left shoulder, active and passive 
flexion and abduction were 110 degrees.  Internal rotation 
was 60 degrees, external rotation was 90 degrees and 
extension was 40 degrees.  There was pain on the last degree 
of the range of motion.  This continued to be a 
noncompensable range of motion.  

The veteran was additionally limited by mild pain and lack of 
endurance following repetitive use of both shoulders.  He was 
also limited by fatigue and weakness following repetitive use 
of the right shoulder only, but not the left.  The major 
functional impact was difficulty using a trimmer or lifting 
heavy objects.  There was objective evidence of painful 
motion on all movements of both shoulders.  There was no 
objective evidence of edema, instability, redness, heat, 
abnormal movement, or guarding of movement on both shoulders.  
There was moderate tenderness to palpation on the subacromial 
bursa and tendons.  There was positive crepitation of the 
shoulder joints.  There was no ankylosis and both shoulder 
joints were stable, but painful following repetitive use.  
The diagnoses were right shoulder bursitis, chronic 
tendonitis and calcific tendonitis and left shoulder bursitis 
with calcific tendonitis.  

The VA examination report from March 2004, while it shows the 
right shoulder to be 20 percent disabling, but no more based 
on loss of motion, contains no evidence suggesting that a 40 
percent evaluation is warranted for a fibrous union of the 
humerus under Diagnostic Code 5202.  There is no evidence 
whatsoever of a fibrous union of the humerus and there are no 
other potentially applicable Diagnostic Codes that warrant a 
higher rating.  

Regarding the left shoulder disability, the March 2004 VA 
examination continues to show his range of motion to still be 
within a noncompensable range and again there are no findings 
consistent with recurrent dislocation, nonunion of the 
clavicle or scapula, without loose movement or malunion of 
the clavicle or scapula, which would warrant a higher rating 
under the other Diagnostic Codes.  Again as there is no 
evidence of arthritis in the left shoulder, a rating based on 
arthritis is not for application.  

In sum, the evidence is against a compensable initial rating 
for the veteran's left shoulder disability, an initial rating 
in excess of 10 percent disabling for the right shoulder 
disability prior to March 8, 2004 and a rating in excess of 
20 percent disabling for the right shoulder disability as of 
March 8, 2004.  The Board has considered the applicability of 
the doctrine of reasonable doubt under 38 U.S.C.A. 
§ 5107(b) in connection with the veteran's claim; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is inapplicable.

B.  Skin Disorders

The veteran contends that all his skin disorders are more 
severe than currently evaluated and warrant higher initial 
evaluations.  He filed his claim in May 2000 and was granted 
service connection in February 2002 for the following 
conditions: dyshydrosis (also diagnosed as hand dermatitis) 
with an initial 10 percent rating assigned under Diagnostic 
Code 7806; tinea pedis with an initial noncompensable rating 
assigned under Diagnostic Code 7806 and psoriasis form 
dermatitis of the right knee with an initial noncompensable 
rating assigned under Diagnostic Code 7816.

Under the rating criteria in effect prior to August 30, 2002, 
Diagnostic Codes 7807 to 7819 were rated by analogy as for 
eczema, dependent on location, extent, or repugnancy.  Eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area is assigned a 10 percent 
disability rating.  If the exudation or itching is constant 
and there are extensive lesions or marked disfigurement, a 30 
percent disability rating is assigned.  To warrant a 50 
percent rating, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or 
exceptional repugnance must be shown. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).

There is also a note at the bottom of 38 C.F.R. § 4.118 
(2002) which indicates:

NOTE:  The most repugnant conditions may be submitted for 
central office rating with several unretouched photographs.  
Total disability ratings may be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior 
to August 30, 2002).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to August 30, 2002).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement.  38 C.F.R. § 
4.118, Diagnostic Code 7804, Note (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected. 
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

Under the criteria effective August 30, 2002, the Diagnostic 
Code 7806 for dermatitis or eczema and Diagnostic Code 7816 
for psoriasis are evaluated the same way.  A 10 percent 
rating is warranted for dermatitis or eczema or psoriasis 
that is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
warranted with 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
evaluation for dermatitis or eczema is warranted with more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118; Diagnostic Codes 7806, 7816 
(2005).

Disabilities under the rating codes for dermatitis or eczema 
or psoriasis may be alternatively rated as disfigurement of 
the head, face or neck (38 C.F.R. Part 4, Diagnostic Code 
7800 (2005)) or scars (38 C.F.R. Part 4, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2005)) depending upon the 
predominant disability.  See 38 C.F.R. Part 4, Diagnostic 
Code 7816 (2005).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2005).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (1), (2) (2005).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2005).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2005).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2004).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar. A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1), (2) (2005).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
A superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 of this part on the amputation rule.) 38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2005).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2005).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard, supra.  In addition, if the Board determines that 
the claimant has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard, supra.  .

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Based on a review of the evidence the Board finds that a 10 
percent initial rating is warranted for the veteran's tinea 
pedis, but an initial compensable rating for dermatitis of 
the right knee and a rating in excess of 10 percent for the 
dyshydrosis is not warranted.  

The service medical records clearly document persistent skin 
problems affecting the hands, a rash involving the right knee 
and the fungal infection of the feet throughout the 1980's 
and 1990's.  He was diagnosed with tinea pedis, and psoriasis 
as well as a dermatitis affecting the hands.  

VA medical records from 2001 reflect treatment for skin 
complaints only affecting the right knee and right foot.  A 
skin evaluation in a January 2001 report revealed his skin to 
be warm and dry, with no turgor, adequate color, with no 
rash, purpurae, icterus or unusual pigmentation, except for 
an area of the right knee which was white, hard, elevated and 
an area of hypopigmentation between toes 4-5 on the right.  
He was assessed with dermatitis.  He was prescribed Lotrisone 
for his foot and Valisone cream for his knee.  

The report of a December 2001 VA general medical examination 
reported evidence of a rash.  He complained of itchy skin, 
with skin lesions at different body areas.  A psoriatic 
lesion in the right knee and folliculitis in the abdominal 
area was noted as well as a dermatitis in the buttocks.  
Otherwise his skin was normal.  He was diagnosed with 
psoriasis in right knee, dermatitis in the buttocks and 
folliculitis in the abdominal area.  

The report of a January 2002 VA skin examination gave a 
history of psoriasis on the knees for years.  He also 
endorsed a history of lesions on the abdomen and head since 
he returned from the Persian Gulf.  He gave a history of 
vesicles on the hands and "fixed rash" for several years.  
The skin disease was described as intermittent, constant and 
treatment was currently Lotrisone cream.  His symptoms 
included itching.  Skin examination showed no lesion on the 
scalp, and a small hypopigmented macule on the lower 
abdominal area with atrophy, a few millimeters in diameter.  
He also had a microvesicle on his lateral fingers with some 
dry lesions with scaliness on the finger and a maceration on 
the toes with greenish discoloration.  There was a psoriasis 
form plaque on the right knee.  The diagnoses were first post 
inflammatory hypopigmented scar; dyshydrosis; tinea pedis 
with eczematization on the feet and psoriasis form dermatitis 
on the right knee.  

The findings from the January 2001 VA records, the December 
2001 VA examination and the January 2002 VA examination 
failed to reflect that increased initial ratings are 
warranted for the veteran's skin conditions involving his 
hands or his right knee.  The rash affecting the right knee 
was not shown to be productive of exfoliation, exudation or 
itching involving an exposed surface or extensive area prior 
to November 2001, thus a 10 percent rating is not warranted 
under Diagnostic Code 7816 in effect prior to August 2002.  
These records also do not show the veteran's dyshydrosis 
affecting his hands to more closely resemble the criteria for 
a 30 percent under Diagnostic Code 7806 in effect prior to 
August 2002, as this evidence failed to show extensive 
lesions, constant itching or marked disfigurement.

Regarding the veteran's tinea pedis, this evidence does 
reflect long term problems with exfoliation, exudation or 
itching involving an exposed surface, with long term 
treatment for his feet with Lotrisone shown dating back to 
January 2001, and the January 2002 examination showing 
symptoms of itching for his symptoms that were currently 
treated with Lotrisone cream.  This January 2002 VA 
examination also showed maceration of the toes, with greenish 
discoloration.  These findings which are reflective of a 10 
percent initial rating, however, fail to show the tinea pedis 
to more closely resemble the criteria for a 30 under 
Diagnostic Code 7806 in effect prior to August 2002.  

Subsequent evidence reflects that an initial 10 percent 
rating, but no more for the tinea pedis is warranted, and 
that no changes in the initial ratings are warranted for the 
dyshydrosis affecting both hands or the right knee psoriatic 
dermatitis condition, even with consideration of the revised 
criteria in effect August 30, 2002.

In October 2002 the veteran was seen for complaints of 
constant itching in his hands and itching in his toes.  He 
indicated that he used Lotrisone in June 2002 which helped, 
but could not find it.  On examination of the skin, he had no 
lesion or dryness observed, but had a scaly lesion in the 
hands, palmar aspect.  The assessment was tinea pedis with a 
history of using Lotrisone for years which can atrophy the 
skin.  He was also having hypopigmentation of the skin.  He 
was prescribed Valisone cream for the hands, Lotrimin for the 
feet, and Sporanox.  

This evidence from October 2002 fails to show that the 
veteran's hands or feet skin conditions are more than 10 
percent disabling under the pre-August 2002 criteria as the 
evidence failed to show extensive lesions, constant itching 
or marked disfigurement.  Nor does it reflect that a higher 
rating under the revised criteria under Diagnostic Code 7806 
is warranted as this evidence clearly failed to show 
involvement from tinea pedis or the dyshydrosis of the hands 
affecting 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas affected, or that he required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12- month period.  
Although he was noted to have been prescribed Lotrisone for 
years, which is noted to include a steroid, the prescription 
was changed to nonsteroidal Lotrimin.  While he was 
prescribed Valisone cream for the hands, there is no 
indication that this steroidal medication was prescribed for 
six weeks, as the duration of this prescription was not 
given.  This evidence also does not reflect that the 
veteran's hands or feet disability would warrant a higher 
rating if evaluated analogous to a scar, as neither condition 
is shown to exceed more than 12 square inches, nor are they 
shown to limit motion.  This record failed to address the 
veteran's knee dermatitis and thus is not probative regarding 
this issue.  

Private medical records from August 2003 and December 2003 
reflect that the veteran was treated for dermatomycosis and 
tinea pedis in August 2003.  Otherwise these records are not 
probative as to a worsening of a skin condition.  

The veteran testified at his November 2003 RO hearing that 
his service-connected bilateral shoulder disorders and his 
multiple skin conditions affecting the feet and knees have 
all worsened.  Regarding his skin conditions, he indicated 
that they have increased in intensity the past few months and 
he has been treated with lotions and pills.  He alleged that 
he now had rashes affecting about 80 percent of his body from 
his feet to his chest.  He testified that he had nearly 
constant itching, even with the medications.  He testified 
that he had been treated at the VA for his skin condition but 
now saw a private doctor.  Regarding his feet he testified 
that he avoids going to the beach due to embarrassment 
stemming from his skin condition.  His allegations regarding 
this skin condition affecting 80 percent of his body is not 
supported by the findings from the medical records, including 
VA examinations, so this testimony is not probative except 
for confirming that he has problems with his feet itching, 
which is supported by the medical evidence.  

The report of a March 2004 VA skin examination revealed the 
veteran to have a history of a rash on his knees for 15 
years.  He also had an itchy rash on his feet constantly for 
the past 10 to 15 years with no response to topical creams.  
There has been no worsening or progression of these rashes.  
Currently he was using Sporanox 100 milligrams two capsules a 
day for seven days.  Within the past year, he also used 
Lamisil tablets, Lotrisone cream two times a day for two 
weeks.  Also used were topical antibiotics, clotrimazole 
twice a day for two weeks, and Sporanox 100 milligrams two 
capsules twice a day for seven days.  There were no side 
effects from treatment.  

The veteran's symptoms from his skin disorders were itching, 
but no systemic symptoms.  Physical findings were as follows.  
There was maceration, desquamitization and crusting in the 
inter toe spaces in both feet.  There were closed vesicles in 
the lateral aspect of the fingers of both hands.  There were 
hyperpigmented plaques on both knee, right worse than left.  
About 2 percent of the skin was involved.  The diagnoses were 
tinea pedis, dyshydrosis and psoriasis form dermatitis.  The 
veteran's skin conditions were stable with no worsening.  The 
findings of this examination thus reflect that the veteran's 
dyshydrosis of the hands and tinea pedis both continue to 
meet the criteria for an initial 10 percent rating, but 
again, do not meet the criteria for a 30 percent rating under 
either the old or new criteria.  The findings from this 
examination do not show extensive lesions, constant itching 
or marked disfigurement from either condition.  Nor are they 
shown to be affecting 20 to 40 percent of the entire body, or 
20 to 40 percent of exposed areas affected, or to require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12- month period.  
Although the veteran has treated these conditions with 
medication, including Lotrisone and Valisone which contain a 
corticosteroid, the March 2004 VA examination reflects that 
none of the medications listed were used for more than 2 
weeks in the past year.  Likewise the skin conditions 
affecting the hands or feet do not warrant a higher rating as 
a scar, as neither condition is shown to exceed more than 12 
square inches, nor are they shown to limit motion.  Regarding 
the skin condition affecting the right knee, this examination 
reflects that this disorder warrants a noncompensable 
evaluation as the only symptoms appear to be some 
hyperpigmented plaques.  There is no evidence of exfoliation, 
itching or exudation affecting an exposed area.  Nor does 
this condition affect 5 percent of the veteran's body nor is 
there evidence of intermittent therapy with corticosteroids 
or other immunosuppressive drugs for less than six weeks 
during the past year.  Although he was prescribed Valisone, a 
corticosteroid for his right knee in January 2001, there is 
no evidence that the veteran was ever prescribed any 
corticosteroid or immunosuppressive drug for this particular 
skin condition affecting the right knee after this date.  

In summary, with application of reasonable doubt, the Board 
finds that the evidence supports an initial 10 percent rating 
for the veteran's tinea pedis with eczematization of the 
feet.  

Regarding the claims for increased initial ratings in excess 
of 10 percent for dyshidrosis and for a compensable rating 
for right knee dermatitis, the Board has considered the 
applicability of the doctrine of reasonable doubt under 38 
U.S.C.A. 
§ 5107(b) in connection with the veteran's claim; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is inapplicable.

III.  Extraschedular 

The Board has also reviewed the record under the provisions38 
C.F.R. § 3.321. The Board concludes that there is no evidence 
warranting further action on this question. There is no 
evidence demonstrating that the service-connected skin or 
shoulder disabilities markedly interferes with employment.  
There is no evidence that the veteran has been hospitalized 
or has required frequent treatment due to these disabilities.  



ORDER

An initial compensable rating for a left shoulder disorder is 
denied.

An initial rating in excess of 10 percent disabling for a 
right shoulder disorder prior to March 8, 2004 is denied.

A rating in excess of 20 percent for a right shoulder 
disorder as of March 8, 2004 is denied.

An initial rating in excess of 10 percent for dyshydrosis is 
denied.

An initial compensable rating for dermatitis of the right 
knee is denied.

An initial 10 percent rating for tinea pedis with 
eczematization of the feet is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


